                                          Case 4:19-cv-08449-HSG Document 26 Filed 05/12/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL DOMINO,                                    Case No. 19-cv-08449-HSG
                                   8                    Plaintiff,                          ORDER DIRECTING PLAINTIFF TO
                                                                                            SERVE OR TO PROVIDE LOCATION
                                   9             v.                                         OF UNSERVED DEFENDANTS
                                  10     KENTUCKY FRIED CHICKEN, et al.,
                                  11                    Defendants.

                                  12          Plaintiff filed this civil rights action pursuant to 42 U.S.C. § 1983 on December 30, 2019.
Northern District of California
 United States District Court




                                  13   Dkt. No. 1. On January 31, 2020, the Court granted plaintiff leave to proceed in forma pauperis

                                  14   and ordered the United States Marshal to issue summons and serve the amended complaint upon

                                  15   defendants. See Dkt. No. 12. On May 4, 2020, the United States Marshals Service filed an

                                  16   executed summons, indicating that Jomel Garchitoerta, a manager at the Taco Bell and Kentucky

                                  17   Fried Chicken restaurants located at 691 Eddy Street, San Francisco, CA 94109, had accepted the

                                  18   summons and service. Dkt. No. 25. However, Mr. Garchitoterta may not accept service on behalf

                                  19   of defendants who are corporate entities. See Fed. R. Civ. P. 4(h).
                                              Federal Rule of Civil Procedure 4(h) allows for service of a corporation, partnership, or
                                  20
                                       association “by delivering a copy of the summons and of the complaint to an officer, a managing
                                  21
                                       or general agent, or any other agent authorized by appointment or by law to receive service of
                                  22
                                       process and—if the agent is one authorized by statute and the statute so requires—by also mailing
                                  23
                                       a copy of each to the defendant.” Fed. R. Civ. P. 4(h)(1)(B). Rule 4 also allows a corporation to
                                  24
                                       be served “following state law for serving a summons in an action brought in courts of general
                                  25
                                       jurisdiction, where the district court is located or where service is made.” Fed. R. Civ. P.
                                  26
                                       4(h)(1)(A); Fed. R. Civ. P. 4(e)(1). California law allows for service upon a corporation by
                                  27
                                       delivering a copy of the summons and complaint “[t]o the person designated as agent for service
                                  28
                                          Case 4:19-cv-08449-HSG Document 26 Filed 05/12/20 Page 2 of 3




                                   1   of process;” or “[t]o the president or other head of the corporation, a vice president, a secretary or

                                   2   assistant secretary, a treasurer or assistant treasurer, a general manager, or a person authorized by

                                   3   the corporation to receive service of process.” See Cal. Code Civ. Proc. § 416.10. An

                                   4   unincorporated association similarly may be served by delivering a copy of the summons and

                                   5   complaint “to the person designated as agent for service of process in a statement filed with the

                                   6   Secretary of State.” See Cal. Civ. Proc. Code § 416.40. California law also allows for substitute

                                   7   service on corporations and other entities as follows:

                                   8                  leav[e] a copy of the summons and complaint during usual office
                                                      hours in his or her office or, if no physical address is known, at his or
                                   9                  her usual mailing address, other than a United States Postal Service
                                                      post office box, with the person who is apparently in charge thereof,
                                  10                  and by thereafter mailing a copy of the summons and complaint by
                                                      first-class mail, postage prepaid to the person to be served at the place
                                  11                  where a copy of the summons and complaint were left.
                                       Cal. Code Civ. Proc. § 415.20(a). Alternatively, California law provides for service by mail. See
                                  12
Northern District of California
 United States District Court




                                       Cal. Code Civ. Proc. § 415.30. However, service is only complete under this section once “a
                                  13
                                       written acknowledgment of receipt of summons is executed, if such acknowledgment thereafter is
                                  14
                                       returned to the sender.” Id. Accordingly, because Mr. Garchitoterta’s receipt does not satisfy the
                                  15
                                       requirements noted above, neither defendant Taco Bell nor defendant KFC has been served.
                                  16
                                              Although a plaintiff proceeding in forma pauperis may rely on service by the Marshal, it is
                                  17
                                       ultimately the plaintiff’s responsibility to provide the Marshal with the correct information to
                                  18
                                       effect service. See, e.g., Rochon v. Dawson, 828 F.2d 1107, 1110 (5th Cir. 1987). Absent a
                                  19
                                       showing of “good cause,” a complaint pending for over 90 days is subject to dismissal without
                                  20
                                       prejudice. See Fed. R. Civ. P. 4(m). Plaintiff has not provided sufficient information to allow the
                                  21
                                       Marshal to effect service upon Defendants Taco Bell and KFC. Consequently, plaintiff must
                                  22
                                       remedy the situation or face dismissal of his claims against both defendants without prejudice.
                                  23
                                              //
                                  24
                                              //
                                  25
                                              //
                                  26
                                              //
                                  27          //
                                  28
                                                                                          2
                                          Case 4:19-cv-08449-HSG Document 26 Filed 05/12/20 Page 3 of 3




                                   1          Accordingly, within sixty (60) days of the date this order is filed, Plaintiff must effect

                                   2   service on defendants Taco Bell and KFC, or submit to the Court sufficient information to such

                                   3   that the Marshal is able to effect service. Failure to do so will result in dismissal of defendants

                                   4   Taco Bell and KFC without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil

                                   5   Procedure.

                                   6

                                   7          IT IS SO ORDERED.

                                   8   Dated: 5/12/2020

                                   9                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  10                                                    United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
